LOWELL, District Judge.
The rule in such cases is, that the forfeiture of salvage does not attach to those who have had no part either in the fraud or its concealment. I speak of cases where the evidence is dear and decisive; for it may well be, that the burden of discrimination may lie upon the salvors generally, when embezzlement is shown. The evidence here does not implicate Snow nor Legg, and they should have the same allowance, and no more, as if the distribution were made to all the salvors; for the forfeiture enures to the benefit of the owners of the property, and not to that of the co-salvors. The Rising Sun [Case No. 11,858].
The question concerning Folio’s conduct is not so free of doubt. He is a boy of eighteen years, whose service was meritorious, and whose statements both in and out of court appear to have been frank and consistent. His story is, that he took no part in the spoliation, but remonstrated with Ward against it, and was silenced by the asserted authority of the master. That seeing Ward packing artides in a box, he asked him to put in a log-glass for him as a keepsake. That he told Captain M’lntire, the claimant and owner of the L. T. Knights, of this, and offered to pay for the glass, but was told that it was of no consequence. It would seem, too, that he had a small earthen dish; the total value of both articles being less than half a dollar. It is of no consequence that a salvor has made nothing by a fraud, if he is a party to it; but in this instance there is room for a charitable doubt, considering all the facts and circumstances, whether this libellant’s acts really amounted to embezzlement, in intent; though, perhaps, technically so in law. I am satisfied that he was no party to the main theft, but opposed it; and taking his whole conduct and declarations together, I feel authorized, though with some hesitation, to say that his conduct may be regarded as heedless rather than dishonest, and as a warning against even heedless conduct in this matter, to diminish, but not wholly forfeit his salvage.
The question of amounts remains. A meritorious case of saving a coal-laden derelict, likely to have foundered at sea, is one for a proportionally large compensation. The total value saved was $6,400. I consider the total salvage reward should be about $2,500. Of this I assign to Peter Y. Snow (the mate who conducted the enterprise), $400; to George V. Folio (an actual salvor), $200; to George B. *1060Legg (who remained on board the Fanny Blake), $150. The libellants are to have costs. The remaining salvage is forfeited to the claimants.